Exhibit Index EXHIBIT NO. (99) Press release, dated July 27, 2009 issued by Franklin Electric Co., Inc. EXHIBIT 99 ADDITIONAL EXHIBITS Press Release - 1 - For Immediate ReleaseFor Further Information Refer to:John J. Haines 260-824-2900 FRANKLIN ELECTRIC REPORTS SECOND QUARTER 2009 RESULTS Bluffton, Indiana – July 27, 2009 - Franklin Electric Co., Inc. (NASDAQ:FELE) reported diluted earnings per share of $0.25 for the second quarter 2009, a decrease of 62 percent compared to 2008 second quarter earnings per share of $0.66. Earnings per share before restructuring charges were $0.36, a decrease of 45 percent versus the prior year. Second quarter 2009 sales were $165.3 million, a decrease of 18 percent compared to 2008 second quarter sales of $201.7 million. Scott Trumbull, Franklin Chairman and Chief Executive commented: “While our second quarter sales continued to trail prior year due to the housing decline andreduced demand for the California vapor recoverysystems, we were encouraged by several metrics which we believe indicate that the Company is positioned for improved results during the second half of 2009: o During the second quarter 2009, gross profit margin improved sequentially versus the first quarter. We anticipate that gross profit margin will continue to improve sequentially during the second half of the year as we realize the benefits of more fully utilizing our expanded Linares, Mexico facility and the permanent reduction of manufacturing capacity in higher cost North American facilities. Our gross profit margin should also benefit from lower raw material costs during the second half of 2009. o During the second quarter 2009, fixed manufacturing was reduced by $3.8 million and selling, general and administrative (“SG&A”) spending was reduced by $3.6 million or, combined, about 12 percent compared to the second quarter of 2008. These reductions occurred in spite of increased research, development and engineering spending during the first and second quarter as the Company continues to support growth initiatives. We anticipate that fixed manufacturing and SG&A expenses will continue to be lower than 2008 in both the third and fourth quarters of 2009. o During the first half of 2009 the Company’s cash flow from operations improved by $57.6 million versus the first half of 2008. Management’s focus on inventory reduction during the first half of 2009 reduced cash used in inventory by $39.1 million compared to the first half of 2008. Inventory balances were reduced to $154.2 million at the end of the second quarter 2009 as compared to $178.6 million at the end of the second quarter 2008. Our plan is to continue to reduce inventory balances in the second half of 2009. - 2 - o While the decision by the State of California to defer enforcement of the vapor control deadline from April 1, 2009 to December 31, 2009 curtailed our sales in the first half of the year; it is expected to benefit our Fueling Systems sales during the fourth quarter of On balance, we expect that our sales will continue to be less than prior year in the third quarter by 15 to 20 percent. In the fourth quarter 2009, we expect our sales to exceed the fourth quarter of 2008 as we anticipate more robust Fueling Systems sales in California; more favorable foreign currency translation rates; and we compare to depressed fourth quarter prior year Water Systems sales.
